NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted March 29, 2007
                              Decided March 30, 2007

                                      Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. JOEL M. FLAUM, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 06-1778

UNITED STATES OF AMERICA,                    Appeal from the United States District
         Plaintiff-Appellee,                 Court for the Northern District of Illinois,
                                             Eastern Division
              v.
                                             No. 05-CR-341
MIGUEL QUINTANA-CASTRO,
         Defendant-Appellant.                Harry D. Leinenweber,
                                             Judge.

                                    ORDER

       Miguel Quintana-Castro, a Mexican citizen, was caught trying to sell cocaine
to high school students in Highland Park, Illinois. After his case was referred to
federal authorities, he pleaded guilty to being in the United States without
permission after his removal. See 8 U.S.C. §§ 1326(a), (b)(2). Twice before this
conviction Quintana-Castro had been removed after committing felonies, the first
time in 1998 following a conviction for burglary and the second time in 2002 after a
conviction for delivering cocaine. The district court calculated a guidelines
imprisonment range of 70 to 87 months and sentenced Quintana-Castro to 70
months. The district court explicitly rejected a sentence below the range citing
Quintana-Castro’s criminal history and recidivism, including that “just as of a year
ago he was selling drugs to children, to high school students.” Quintana-Castro
No. 06-1778                                                                 Page 2

filed a timely notice of appeal, but his appointed counsel now seeks to withdraw
because he cannot discern a nonfrivolous basis for the appeal. See Anders v.
California, 386 U.S. 738 (1967). Quintana-Castro has not accepted our invitation to
comment on counsel’s motion. See Cir. R. 51(b). Our review of the record is limited
to the potential issues identified in counsel’s facially adequate brief. See United
States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Counsel identifies only one potential issue: whether Quintana-Castro might
argue that his prison sentence is unreasonable because the Northern District of
Illinois does not have a “fast-track” program for immigration offenders. See
Prosecutorial Remedies and Tools Against the Exploitation of Children Today Act of
2003, Pub.L. No. 108-21, § 401, 117 Stat. 650, 675; U.S.S.G. § 5K3.1. As counsel
correctly notes, however, we have held that the absence of a fast-track program in
the sentencing district is not an acceptable reason for imposing a sentence below
the guidelines range. United States v. Rodriguez-Rodriguez, 453 F.3d 458, 462-63
(7th Cir.2006); see United States v. Martinez-Martinez, 442 F.3d 539, 542 (7th
Cir.2006); United States v. Galicia-Cardenas, 443 F.3d 553, 555 (7th Cir.2006) (per
curiam). Thus, we agree with counsel that this potential argument would be
frivolous.

     Accordingly, counsel's motion to withdraw is GRANTED, and the appeal is
DISMISSED.